FILED
                             NOT FOR PUBLICATION                               JAN 25 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 09-30156

               Plaintiff - Appellee,             D.C. No. 4:08-cr-00135-SEH

   v.
                                                 MEMORANDUM *
 JASON RYAN HOLDEN,

               Defendant - Appellant.



                     Appeal from the United States District Court
                             for the District of Montana
                      Sam E. Haddon, District Judge, Presiding

                             Submitted January 11, 2010 **


Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Jason Ryan Holden appeals from the 240-month sentence imposed following

his guilty-plea conviction for receipt of child pornography, in violation of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

EF/Research
18 U.S.C. § 2252A(a)(2). We have jurisdiction pursuant to 28 U.S.C. § 1291, and

we affirm.

       Holden contends that the district court erred at sentencing by failing to

consider the factors set forth in 18 U.S.C. § 3553(a) and provide an adequate

explanation for his sentence. He also contends that his sentence is unreasonable in

light of his difficult childhood, admission of responsibility, and need for

psychiatric treatment. The record indicates that the district court did not

procedurally err and that Holden’s sentence is substantively reasonable. See Rita v.

United States, 551 U.S. 338, 356-59 (2007); see also United States v. Overton,

573 F.3d 679, 698-701 (9th Cir. 2009).

       AFFIRMED.




EF/Research                                2                                       09-30156